

117 HR 2051 IH: Methamphetamine Response Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2051IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Peters (for himself and Mr. Curtis) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo designate methamphetamine as an emerging threat, and for other purposes.1.Short titleThis Act may be cited as the Methamphetamine Response Act of 2021.2.Declaration of emerging threat(a)In generalCongress declares methamphetamine an emerging drug threat, as defined in section 702 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701), in the United States.(b)Required emerging threat response planNot later than 90 days after the date of enactment of this Act, the Director of the Office of National Drug Control Policy shall establish and implement an Emerging Threat Response Plan that is specific to methamphetamine in accordance with section 709(d) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1708(d)).